PER CURIAM.
This cause having heretofore been submitted to the Court on petition for Writ of Certiorari upon the original record and' briefs to review the order of the Florida Industrial Commission in said cause bearing date of January 16, 1959, and the record having been considered and petitioner having failed to show that the essential requirements of law have been violated, it is ordered that said petition be and the same is hereby denied.
HORTON and PEARSON, JJ., concur.
CARROLL, CHAS., C. J., dissents.